Exhibit 10.1

 

LOGO [g420666g01g33.jpg]

Date: September 28, 2012

SUBJECT: Amendment #1 to Stock Ownership Guidelines

In connection with the majority vote against the approval of Kforce’s executive
compensation by shareholders at the Annual Meeting of Shareholders on June 19,
2012, the Compensation Committee of the Kforce Inc. Board of Directors
(“Compensation Committee”) determined it is in the best interests of the Firm
and its shareholders to amend the holding period previously acknowledged by you
related to the accelerated restricted stock awards.

The intent of this letter is to outline the amended sections of the Stock
Ownership Guidelines previously acknowledged by you. Only modified sections of
the Stock Ownership Guidelines have been included below. All other remaining
terms remain in effect.

 

  A. Amended Holding Period Applicable To Accelerated Shares

As it relates to the shares of restricted stock that were discretionarily
accelerated by the Compensation Committee effective March 31, 2012, you shall be
required to hold 100% of the resulting Net Shares for a period of at least
eighteen (18) months (the “Restricted Period”), or through September 30, 2013.
In the event of any termination during the Restricted Period, the Net Shares
shall continue to be subject to the holding requirement for the duration of the
Restricted Period, but such shares shall not be subject to forfeiture. It is
understood that non-compliance with this provision could result in termination
with cause or any other actions the Firm deems to be appropriate to enforce the
Restricted Period.

Subsequent to the expiration of the Restricted Period, you will be subject to
the general stock ownership guidelines outlined in the Stock Ownership
Guidelines.

 

  B. Acknowledgment and Agreement of Amendment

By his or her signature below, the undersigned acknowledges receipt of these
amended guidelines, has reviewed the changes in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this
Acknowledgement and Agreement, fully understands all provisions of the amended
guidelines and this Acknowledgement and Agreement, and agrees to comply with and
be bound by them.

 

            Signature                                          
                                                             Date
                    